Citation Nr: 0019096	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic ear 
infections.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
January 1999, the Board issued a decision which denied the 
veteran's claim for service connection for psychiatric 
disability, to include PTSD, and which denied reopening of 
his claim for service connection for chronic ear infections.  
The veteran appealed the January 1999 decision and in 
November 1999 the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the parties, and 
vacated the Board's January 1999 decision.  Thereafter, the 
case was returned to the Board.  


REMAND

Briefly, the joint motion of the parties noted that a request 
by the veteran for a hearing before a traveling member of the 
Board remains outstanding, and requested that the veteran 
therefore be scheduled for such a hearing.  Accordingly, this 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for 
a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if 


otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


